DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 27, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vance (US 2013/0102357).
In claim 20, Vance discloses in Figs. 2-3 an antenna apparatus, comprising: 
a radiator (210, 220 and a portion between 210 and 220); 
a first feeding branch circuit (a branch 212 that includes filter 1) coupled to the radiator and comprising: 
a first feedpoint (Port 1) configured to feed a first signal (214) having a first frequency band ([0035] first frequency band (i.e. 1.575Ghz)); and 
a first filter circuit (filter 1) electrically coupled between the first feedpoint (Port 1) and the radiator (210, 220 and a portion between 210 and 220), wherein the first filter circuit is configured ([0037] the first filter circuit 212 provides a low ohmic path to signals in the first frequency band and filters out signals in the second frequency band thus presenting an open circuit to the second frequency band signals) to: allow the first signal to pass through; and 
ground a second signal (filters out signals in the second frequency band); 
a second feeding branch circuit (a branch 222 that includes filter 2) coupled to the radiator, wherein the radiator (210, 220 and a portion between 210 and 220) is positioned between the first feeding branch circuit (212) and the second feeding branch circuit (222): 
a second feedpoint (Port 2) configured to feed the second signal (224) having a second frequency band ([0036] second frequency band (i.e. 2.4Ghz); and 
a second filter circuit (filter 2) electrically coupled between the second feedpoint (Port 2) and the radiator, wherein the second filter circuit is configured ([0037] the second filter circuit 212 provides a low ohmic path to signals in the second frequency band and filters out signals in the first frequency band thus presenting an open circuit to the first frequency band signals) to: 
allow the second signal to pass through; and 
ground the first signal (filters out signals in the first frequency band).
In claim 27, Vance further discloses the antenna apparatus of claim 20, wherein the radiator comprises a first area (205), a second area (an area between 205 and 206), and a third area (206), wherein the first area and the third area are disposed on two 
In claim 34, Vance discloses in Figs. 1-3, a terminal (101), comprising: 
a mainboard (board [0032]); and 
an antenna  (200) apparatus comprising: 
a radiator (210, 220 and a portion between 210 and 220); 
a first feeding branch circuit (a branch 212 that includes filter 1) disposed on the main board ([0032] portions of antenna 200, processor 107, user interface 109, and/or transceiver 103 may be implemented as electronic components (e.g., integrated circuit and/or discrete electronic devices such as resistors, capacitors, inductors, transistors, diodes, etc.) provided on a printed circuit board (PCB) or boards.) and coupled to the radiator and comprising: 
a first feedpoint (Port 1) configured to feed a first signal of a first frequency band ([0035] first frequency band (i.e. 1.575Ghz)); and 
a first filter circuit (filter 1) electrically coupled between the first feedpoint and the radiator, wherein the first filter circuit is configured to: allow the first signal to pass through ([0037] the first filter circuit 212 provides a low ohmic path to signals in the first frequency band and filters out signals in the second frequency band thus presenting an open circuit to the second frequency band signals); and 
ground a second signal (filters out signals in the second frequency band); 
a second feeding branch circuit (a branch 222 that includes filter 2) disposed on the main board and coupled to the radiator, wherein the radiator (210, 220 and a portion between 210 and 220) is positioned between the first feeding branch circuit (212) and the second feeding branch circuit (222): 
a second feedpoint (Port 2) configured to feed the second signal of a second frequency band ([0036] second frequency band (i.e. 2.4Ghz); and 
a second filter circuit (filter 2) electrically coupled between the second feedpoint and the radiator, wherein the second filter circuit is configured to: allow the second signal to pass through ([0037] the second filter circuit 212 provides a low ohmic path to signals in the second frequency band and filters out signals in the first frequency band thus presenting an open circuit to the first frequency band signals); and 
ground the first signal (filters out signals in the first frequency band).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vance in view of Chang et al. (US 2015/0188225).
In claim 21, Vance discloses the antenna apparatus of claim 20; with the exception of explicitly disclosing wherein the first feeding branch circuit further comprises a first matching circuit electrically coupled between the first feedpoint and the first filter circuit and configured to adjust a first resonance frequency of the first signal, and wherein the second feeding branch circuit further comprises a second matching circuit electrically coupled between the second feedpoint and the second filter circuit and configured to adjust a second resonance frequency of the second signal.
However, in the same field of endeavor, Chang discloses in Fig. 1, wherein the first feeding branch circuit further comprises a first matching circuit (first matching circuit 52) electrically coupled between the first feedpoint (512) and the first filter circuit (54) and configured to adjust a first resonance frequency of the first signal ([0013] the first matching unit 501 is configured to match an impedance of the antenna assembly 100 when then antenna assembly 100 operates at 2.4-2.485 GHz. The first matching unit 501 includes a first matching circuit 52 and a first filter 54), and wherein the second feeding branch circuit further comprises a second matching circuit (second matching circuit 53) electrically coupled between the second feedpoint (513) and the second filter circuit (55) and configured to adjust a second resonance frequency of the second signal ([0013] the second matching unit 502 is configured to match an impedance of the antenna assembly 100 when the antenna assembly 100 operates at 5.15-5.85 GHz. The second matching unit 502 includes a second matching circuit 53 and a second filter 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an antenna assembly includes a radiator, a first feed end, a second feed end, a ground end, and a matching network. The first feed end is connected to the radiator. The second feed end is connected to the radiator and is spaced from the first feed end. The ground end is connected to the radiator. The matching network has a first matching unit coupled to the first feed end and a second matching unit coupled to the second feed end. The first matching unit matches an impedance of the antenna assembly resonating a first frequency mode, and the second matching unit matches an impedance of the antenna assembly resonating a second frequency mode.
In claim 22, Vance in view of Chang discloses the antenna apparatus of claim 21, wherein Chang further discloses the first feeding branch circuit (501) and the second feeding branch circuit (502) are symmetrically disposed on two sides of a centerline (when folded in half), and wherein the radiator (30) comprises an architecture symmetrically distributed along the centerline.
In claim 35, Vance discloses the terminal of claim 34; with the exception of explicitly disclosing the terminal further comprising a metal frame, wherein a part of the radiator is configured as the metal frame, and wherein the first feeding branch circuit and the second feeding branch circuit are electrically coupled to the metal frame.
However, in the same field of endeavor, Chang discloses in Fig. 1, the terminal further comprising a metal frame (metallic housing 220), wherein a part of the radiator (30) is configured as the metal frame ([0011] radiator 30 can be part of the metallic housing 220), and wherein the first feeding branch circuit (501) and the second feeding branch circuit (502) are electrically coupled to the metal frame (220).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an antenna assembly 100 can be a dual-band antenna. The antenna .
Allowable Subject Matter
Claims 23-26, 28-33, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Yong et al. (US 10,270,171) teaches electronic device and antenna.
Pajona et al. (US 9,472,848) teaches multi-feed loop antenna.
Li et al. (US 10,879,590) teaches antenna and mobile terminal.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844